DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for determining a jam signal.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards detecting a jam signal by sampling of a target object by an optical imaging source provided with a plurality of temporally separated photoelectric receiving elements and determining if a frame differential image (FDI) value is less than a predetermined threshold.
The closest prior art, Adamietz et al. (US 6,927,385) and Fuhr (US 2014/0374569) are related systems.  Adamietz teaches comparing different receiver element values to a filtering threshold (see figure 3-2, col. 4 lines 57-65);  determining, for each of the PERE, a frame differential image (FDI) value based on the comparisons (see figure 3-2, col. 4 lines 57-65). Fuhr teaches determining an amount of change based on an analysis of a difference between an FDI value at a first time and an FDI value at a second time (see para. 0035, where Fuhr discusses detecting signals at least equal to a threshold intensity value; see para. 0049, where Fuhr comparison of a frequency selector output signal intensity at two or more distinct times); comparing the determined amount of change with a predetermined threshold (see para. 0049); and video motion detection based on a difference threshold (see figure 4, para. 0049).
However, Adamietz and Fuhr fail to address: 
Claim 1
 “…a detection signal processing module operatively coupled to receive, from each one of the plurality of PERE, the corresponding generated detection signal at each of a plurality of temporally-spaced detection times, and to generate, based on generated detection signals, corresponding image signals indicative of a motion of the target object;
…
 (a) receive, for each of the plurality of PERE, a first image signal of the image signal§. at a first one of the detection times and a second image signal of the image signals at a second one of the detection times;
(b) for each of the plurality of PERE, compare the first image signal at the first detection time to the image signal at the second detection time;
( c) based on the comparison, determine a frame differential image (FDI) value indicative of a measure of movement of the target object from the first detection time to the second detection time; and,
(d) if the determined FDI value is less than a predetermined threshold, then generate a jam detection signal.”

Claim 17
 “…comparing, for each of the plurality of PERE, values of the PERE processed by the optical imaging source to a predetermined minimum value;
determining, for each of the PERE, a frame differential image (FDI) value based on the comparisons;
determining an amount of change based on an analysis of a difference between an FDI value at a first time and an FDI value at a second time;
comparing the determined amount of change with a predetermined threshold; and
generating a signal that indicates a jam state of the monitored environment when the comparison meets at least one predetermined criterion.”

Claim 19
 “…sampling of a target object by an optical imaging source provided with a plurality of temporally separated photoelectric receiving elements (PERE) to generate corresponding temporally separated pixel images;
determining, for each of the plurality of PERE, a frame differential image (FDI) value indicative of a measure of movement of a target object from a first detection time to a second detection time, the FDI value generated based on the temporally separated pixel images;
comparing a first of the FDI values to corresponding values of the FDI values of the temporally separated pixel images;
assessing whether or not the FDI values are less than a predetermined threshold value; and
generating a jam state signal responsive to one or more FDI values being less than the predetermined threshold value for a predetermined period of time.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663